NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 1/20/2022. Currently, claims 1-12, 15 and 18-19 are pending. Claims 13-14 and 17 have been cancelled. No claims have been withdrawn. No new claims have been added.

Claims 1-12, 15-16 and 18-19 are allowed.
Claims 13-14 and 17 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 1/20/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant argues that the prior art does not teach or disclose, alone or in combination all the elements and features of amended claims 1, 15 and 18, including inter alia an inner spacer attached to the inner support, wherein the inner spacer comprises an inner base and at least one spacer attached to the inner base, the at least one spacer being configured for providing at least one gap between the at least one facade unit and the inner base and/or the wall. Although, Pascucci (US 3321883) teaches an inner spacer (10) attached to an inner support (4), the inner spacer does not have an inner base and at least one spacer attached to the inner base, and thus cannot be reasonably construed as being configured for providing at least one gap between the at least one facade unit and the inner base and or the wall, as required .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635